DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3, 7, 11-21, 25-26, 30-31, 35-36 and 40-45 are pending in the application.  Claims 4-6, 8-10, 22-24, 27-29, 32-34, 37-39 and 46-47 are cancelled.
Priority
 	This application claims priority to U.S. Provisional Application No. 62/923,972, filed on October 21, 2019
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 11-21, 25-26, 30-31, 35-36 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (in part) “[a] solid form comprising Compound I…”  The transitional term "comprising" is synonymous with "including", "containing", and "characterized by".  "Comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).
 "Comprising", used in conjunction with "solid form" fails to articulate exactly what subject matter is included or excluded from the claimed scope of compounds, thereby rendering the scope of the cited claims  indeterminate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over US 2019/0322647 A1 (effective filing date 23 April 2018; published 24 October 2019) and Helin-Tanninen (Chapter 4 Oral Solids; in Practical Pharmaceutics 2009 Bouwman-Boer Ed. p. 52).  
The applied reference has a common applicant/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1-2, the reference teaches the compound at p.36 (Example 32) as follows: 
    PNG
    media_image1.png
    171
    407
    media_image1.png
    Greyscale
.  The reference does not explicitly describe a solid form of the free base of the compound.  However, the reference teaches compositions of any of the inventive compounds described therein formulated as chewable tablets (see [0183]) using substances such as mannitol to modify dissolution properties of the compound.  The Helin-Tanninen reference, teaching in the same field of pharmaceutics, notes (p. 52 col. 1 par. 6) notes that “stability is one of the main advantages of solid dosage forms compared to liquid ones…[t]there is no need to preservatives or other excipients (e.g. antioxidants) to enhance stability”…[t]ablets, capsules, and powders present unit dosage forms, which diminish the risk of giving wrong doses to patients.”  The ordinary artisan at the time the application was filed would have found it obvious to make compound in solid form in order to be readily incorporated into a solid dosage form, in order to accrue at least the advantages taught by Helin-Tanninen, with a reasonable expectation of success.
Claims 11, 20, 25, 30, 35, 40 and 41 are rejected under 35 U.S.C. 103 as obvious over US 2019/0322647 A1 (effective filing date 23 April 2018; published 24 October 2019) in view of BERGE (Journal of Pharmaceutical Sciences 1977 (66(1):1-19) and Helin-Tanninen (Chapter 4 Oral Solids; in Practical Pharmaceutics 2009 Bouwman-Boer Ed. p. 52).  
The applied reference has a common applicant/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of US 2019/0322647 A1 are set forth above.  Regarding claims 11, 20, 25, 30, 35, 40 and 41, the reference (p. 6 par. [0054]) further suggests, but does not explicitly describe, pharmacologically acceptable acid addition salts of the inventive compounds in solid form, including salts formed from reaction with hydrochloric, fumaric, p-toluenesulfonic, maleic, benzenesulfonic acids, reading on claims 11, 20, 25, 30, 35, 40, respectively.  However, Berge (p. 2 Table 1) shows 53 FDA-approved, commercially marketed salts, including the hydrochloride, fumarate, malate, benzenesulfonic salts. Helin-Tanninen, teaching in the same field of pharmaceutics, notes (p. 52 col. 1 par. 6) notes that “stability is one of the main advantages of solid dosage forms compared to liquid ones…[t]there is no need to preservatives or other excipients (e.g. antioxidants) to enhance stability”…[t]ablets, capsules, and powders present unit dosage forms, which diminish the risk of giving wrong doses to patients.”  
 A skilled artisan at the time the application was effectively filed would be motivated to make pharmaceutically-acceptable salts of the active ingredient based on anions well-known in the art, the development process including looking in the prior art to find anions having precedence for use within the pharmaceutical industry, thereby logically using Berge's list of FDA-approved anions to produce one or more solid forms for ready incorporation into a solid dosage form, thereby accruing at least the advantages taught by Helin-Tanninen, where said skilled artisan would have had a reasonable expectation of success that an acid addition salt of any of the claimed forms could be made and would work for its intended purpose.
Claims 40-41 are rejected under 35 U.S.C. 103 as obvious over US 2019/0322647 A1 (effective filing date 23 April 2018; published 24 October 2019) in view of BERGE (Journal of Pharmaceutical Sciences 1977 (66(1):1-19).
The applied reference has a common applicant/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of US 2019/0322647 A1 are set forth above.  Regarding claim 40, the reference (p. 6 par. [0054]) further suggests, but does not explicitly describe, pharmacologically acceptable acid addition salts of the inventive compounds in solid form, including salts formed from reaction with hydrochloric, fumaric, p-toluenesulfonic, maleic, benzenesulfonic acids, reading on claims 11, 20, 25, 30, 35, 40.  However, Berge (p. 2 Table 1) shows 53 FDA-approved, commercially marketed salts, including the hydrochloride, fumarate, malate, benzenesulfonic salts. 
A skilled artisan at the time the application was effectively filed would be motivated to make pharmaceutically-acceptable salts of the active ingredient based on anions well-known in the art, the development process including looking in the prior art to find anions having precedence for use within the pharmaceutical industry, thereby logically using Berge's list of FDA-approved anions to produce a solid drug form, where said skilled artisan would have had a reasonable expectation of success that an acid addition salt of any of the claimed forms could be made and would work for its intended purpose.
As to claim 41, since compound crystallization is a routine procedure in the art, in the absence of unexpected results, the claim to a crystalline form of any of the salts made obvious by Berge is considered obvious over the original compound taught in the primary reference.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 2, 4, 7, 9-10, 12-13 and 16 of copending Application No. 17/025,523 and Helin-Tanninen (Chapter 4 Oral Solids; in Practical Pharmaceutics 2009 Bouwman-Boer Ed. p. 52).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are drawn to treatment of the same types of hematological malignancy (claim 44), specifically including non-Hodgkin’s lymphoma of any type (claim 45), where the difference is that the current application claims treatment with a solid form of the compound.  The Helin-Tanninen reference, teaching in the same field of pharmaceutics, notes (p. 52 col. 1 par. 6) notes that “stability is one of the main advantages of solid dosage forms compared to liquid ones…[t]there is no need to preservatives or other excipients (e.g. antioxidants) to enhance stability”…[t]ablets, capsules, and powders present unit dosage forms, which diminish the risk of giving wrong doses to patients.”  Accordingly, the ordinary artisan would find current claims 44-45 obvious, where the copending application comprises claims to treatment of forms of hematological cancer that are encompassed by the currently cited claims, where a solid form of the compound would be used in order to accrue at least the advantages of increased stability, less complex formulation, and patient safety.
Claims 44-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-2 of copending Application No. 17/025,125 and Helin-Tanninen (Chapter 4 Oral Solids; in Practical Pharmaceutics 2009 Bouwman-Boer Ed. p. 52).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are drawn to treatment of the same types of hematological malignancy (claim 44), specifically including SLL/CLL (claim 45), where the difference is that the current application claims treatment with a solid form of the compound.  The Helin-Tanninen reference, teaching in the same field of pharmaceutics, notes (p. 52 col. 1 par. 6) notes that “stability is one of the main advantages of solid dosage forms compared to liquid ones…[t]there is no need to preservatives or other excipients (e.g. antioxidants) to enhance stability”…[t]ablets, capsules, and powders present unit dosage forms, which diminish the risk of giving wrong doses to patients.”  Accordingly, the ordinary artisan would find current claims 44-45 obvious, where the copending application comprises claims to treatment of forms of hematological cancer that are encompassed by the currently cited claims, where a solid form of the compound would be used in order to accrue at least the advantages of increased stability, less complex formulation, and patient safety.
Claims 44-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 95-96, 99 and 102-103 of copending Application No. 17/075,496 and Helin-Tanninen (Chapter 4 Oral Solids; in Practical Pharmaceutics 2009 Bouwman-Boer Ed. p. 52).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are drawn to treatment of the same types of hematological malignancy (claim 44), specifically including SLL/CLL (claim 45), where the difference is that the current application claims treatment with a solid form of the compound, and where the open “comprising” language of the current claims permits additional agents such as a second active agent.  The Helin-Tanninen reference, teaching in the same field of pharmaceutics, notes (p. 52 col. 1 par. 6) notes that “stability is one of the main advantages of solid dosage forms compared to liquid ones…[t]there is no need to preservatives or other excipients (e.g. antioxidants) to enhance stability”…[t]ablets, capsules, and powders present unit dosage forms, which diminish the risk of giving wrong doses to patients.”  Accordingly, the ordinary artisan would find current claims 44-45 obvious, where the copending application comprises claims to treatment of forms of hematological cancer that are encompassed by the currently cited claims, where a solid form of the compound would be used in order to accrue at least the advantages of increased stability, less complex formulation, and patient safety.
Claims 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 46 of copending Application No. 17/075,447 and Helin-Tanninen (Chapter 4 Oral Solids; in Practical Pharmaceutics 2009 Bouwman-Boer Ed. p. 52).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are drawn to pharmaceutical compositions comprising the same compound (claim 43) and to treatment of hematological malignancy (claims 44-45), where the difference is that the current application claims treatment with a solid form of the compound, and where the open “comprising” language of the current claims permits additional agents such as a second active agent.  The Helin-Tanninen reference, teaching in the same field of pharmaceutics, notes (p. 52 col. 1 par. 6) notes that “stability is one of the main advantages of solid dosage forms compared to liquid ones…[t]there is no need to preservatives or other excipients (e.g. antioxidants) to enhance stability”…[t]ablets, capsules, and powders present unit dosage forms, which diminish the risk of giving wrong doses to patients.”  Accordingly, the ordinary artisan would find current claims 43-45 obvious, where the copending application comprises claims to treatment of forms of hematological cancer that are encompassed by the currently cited claims, where a solid form of the compound would be used in order to accrue at least the advantages of increased stability, less complex formulation, and patient safety.
Claims 44-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-2 of copending Application No. 16/844,407 and Helin-Tanninen (Chapter 4 Oral Solids; in Practical Pharmaceutics 2009 Bouwman-Boer Ed. p. 52).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are drawn to treatment of hematological malignancy (claims 44-45), while claims 1-2 of the copending application are simply drawn to specific forms of hematological malignancy, where the difference is that the current application claims treatment with a solid form of the compound, and where the open “comprising” language of the current claims permits additional agents such as a second active agent.  The Helin-Tanninen reference, teaching in the same field of pharmaceutics, notes (p. 52 col. 1 par. 6) notes that “stability is one of the main advantages of solid dosage forms compared to liquid ones…[t]there is no need to preservatives or other excipients (e.g. antioxidants) to enhance stability”…[t]ablets, capsules, and powders present unit dosage forms, which diminish the risk of giving wrong doses to patients.”  Accordingly, the ordinary artisan would find current claims 44-45 obvious, where the copending application comprises claims to treatment of forms of hematological cancer that are encompassed by the currently cited claims, where a solid form of the compound would be used in order to accrue at least the advantages of increased stability, less complex formulation, and patient safety.
Claims 3, 7, 12-19, 21, 26, 31 and 36 appear to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M MAURO/Primary Examiner, Art Unit 1625